Citation Nr: 0521570	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  04-00 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a higher evaluation for degenerative disc 
disease of the lumbar spine, multiple levels, currently rated 
as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Sprague, Law Clerk


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from June 1963 to June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  This decision granted service connection for 
degenerative disc disease of the lumbar spine with a 10 
percent disability rating effective from September 8, 1998.  


FINDINGS OF FACT

1.  The veteran's degenerative disc disease of the lumbar 
spine, multiple levels, is productive of moderate disability 
with recurring attacks. 

2.  The veteran does not suffer from ankylosis of the lumbar 
spine, and there is no additional functional loss due to 
pain, fatigue, incoordination, or weakness so as to result in 
severe limitation of motion, or to limit thoracolumbar 
forward flexion to less than 30 degrees; there is no abnormal 
mobility on forced motion, and the veteran does not suffer 
incapacitating episodes having a total duration of at least 4 
weeks during the past 12 months.


CONCLUSION OF LAW

The criteria for a 20 percent rating, but no higher, for 
degenerative disc disease of the lumbar spine, multiple 
levels, is warranted.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty To Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002), became law.  Regulations 
implementing the VCAA have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The VCAA and 
implementing regulations apply to the case at hand.

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records of 
medical treatment for the veteran and the veteran has been 
afforded VA medical examination. 

The Board is also satisfied that VA's duty to notify the 
veteran of the evidence necessary to substantiate his claim 
was met by the mailing of the required "duty to assist" 
letter sent to the veteran in October 2002.  The Board notes 
that this letter was sent to the veteran before adjudication 
of his claim for service connection, but that no additional 
letter was forwarded upon receipt of the veteran's notice of 
disagreement with the RO's rating assessment of 10 percent.  

It is noted here, that VA has found nothing in the language 
of 38 U.S.C.A. § 5103A, or in the legislative history of the 
VCAA, which would require VA to give further notice when in 
receipt of a notice of disagreement on the level of 
evaluation assessed by an RO in granting a service connection 
claim.  See VAOPGCPREC 8-2003 (December 22, 2003).  It is 
true that the notice of disagreement in this case satisfies 
the requirement of an application for an additional benefit, 
but it does not, under section 5103A, raise a new issue that 
would require extensive notification requirements greater 
than those already accomplished with the initial service 
connection claim.  Rather, the increased evaluation issue is, 
in effect, a "downstream" issue, and as the RO issued a 
statement of the case to the veteran upon receipt of his 
disagreement, there is no failure of notification and the 
veteran is not prejudiced by a VCAA deficiency.  Id.  

By the October 2002 letter, the RO notified the veteran of 
exactly which portion of the evidence was to be provided by 
him and which portion VA would attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
see also Mayfield v. Nicholson,  19 Vet. App. 103 (2005).  In 
this letter, the veteran was also advised to submit 
additional evidence in support of his claim.  The Board finds 
that this instruction is consistent with 38 C.F.R. § 
3.159(b)(1), requiring that VA request a claimant to provide 
any evidence in his or her possession that pertains to a 
claim.

The RO has taken all necessary steps to both notify the 
veteran of the evidence needed to substantiate his claim and 
assist him in developing relevant evidence.  Accordingly, the 
Board finds that the veteran will undergo no detriment in an 
adjudication of his claim in this Board decision.  Rather, 
remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Entitlement to a Disability Rating in Excess of 10 Percent 
For Degenerative Disc Disease of the Lumbar Spine

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where, as 
in the instant case, the appeal arises from the original 
assignment of a disability evaluation following an award of 
service connection, the severity of the disability at issue 
is to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran incurred his current degenerative disc disease 
while moving heavy office furniture during his active 
service.  The veteran applied for service connection in 
September 1998 and, after an initial RO denial and a later 
Board remand, was granted a disability rating of 10 percent, 
effective from September 1998, in a January 2003 rating 
decision.  The veteran claims that his condition is more 
debilitating than the 10 percent currently in effect.  

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002. See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine, effective September 26, 2003. See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The previous version of the rating criteria provided as 
follows:

Under Code 5292, limitation of motion of the lumbar spine is 
assigned a 10 percent rating for slight limitation of motion, 
a 20 percent rating for moderate limitation of motion, and a 
maximum schedular rating of 40 percent for severe limitation 
of motion.

Under Code 5293, when disability from intervertebral disc 
syndrome is mild, a 10 percent rating is assigned.  When 
disability is moderate, with recurring attacks, a 20 percent 
evaluation is warranted.  A 40 percent rating is in order 
when disability is severe, characterized by recurring attacks 
with intermittent relief.  A maximum schedular rating of 60 
percent is awarded when disability from intervertebral disc 
syndrome is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

Under Code 5295, a 10 percent rating is assigned for 
lumbosacral strain with characteristic pain on motion.  If 
there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

The amended version of the rating criteria provides as 
follows:

Lumbosacral or cervical strain is Code 5237.  Intervertebral 
disc syndrome is Code 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1) 40 percent -- Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

2) 50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

3) 100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

Turning to the evidence, the Board notes that together with 
his initial application for service connection, the veteran 
submitted an April 2000 note from a private physician that 
indicated that the veteran had "arthritis in his L5 spine, 
spur formation, and disc space narrowing."  

Subsequent to this note, the veteran was afforded two 
separate VA physical examinations to determine the existence 
and extent of the veteran's back condition.  The first of 
these exams was conducted in November 2002 per the Board's 
remand instructions on the service connection claim.  The 
report was based on a claims file review and listed a 
subjective history where the veteran complained of episodes 
of back "popping" with muscle spasm and severe pain.  The 
veteran reported that this pain would interfere with his 
movement and that it had continued over the years on and off.  
Further, the veteran continued to report that prolonged 
walking, bending, and lifting aggravated his lower back.  The 
veteran also reported that he had received chiropractic 
treatment for his back problems.  There was no reported 
history of sciatica, sudden episodes of weakness, 
instability, lack of coordination, or easy fatigability, but 
the veteran did report parathesia down the legs when his back 
"is out."  

Objectively, the examiner noted that the veteran had mild 
thoracic kyphosis and tightness of the paravertebral muscles 
with a loss of normal lumbar lordosis and tenderness in the 
lumbrosacral area.  The veteran's gait was normal and during 
the examination, he was able to walk on his tiptoes and 
heels.  Range of motion assessments for the lumbar spine 
showed flexion to80 degrees, extension to 15 degrees, lateral 
flexion to 20 degrees, and rotation to20 degrees with pain in 
the extreme ranges of these movements.  Muscle strength was 
grade 5 and there was no sensory deficit or weakness of any 
muscles noted by the examiner  The medical impression was 
that the veteran had intersegmental instability of the lumbar 
spine with degenerative disc disease and facet joint 
arthritis related to the veteran's active service in the Air 
Force.

In an October 2004 statement from the veteran's 
representative, the assertion was made that the veteran's 
disc condition should be considered as moderate and should 
warrant a 20 percent evaluation.  The representative contends 
that, since the language of earlier applicable diagnostic 
codes were more subjective in nature, the symptomatology 
demonstrated at the November 2002 examination should warrant 
a moderate rating and thus a higher evaluation.  

In November 2004, the veteran was again afforded a VA medical 
examination of his spinal condition.  This report was not 
based on a claims file review, but subjectively and 
objectively assessed the veteran's condition with full 
rationale.  Specifically, the examiner recorded the veteran's 
complaints as normally being a minor pain that felt like a 
"pinched nerve" off and on.  Normally, the pain was in the 
low back and pelvis but sometimes radiated to the veteran's 
arm.  The report goes on to indicate that the majority of 
functional limitation was because of pain and was not caused 
by weakness, fatigability, lack of endurance, or lack of 
coordination.  When the veteran had "flare ups," his range 
of motion was significantly decreased and it was a lifestyle 
impairment.  The veteran also reported that his last episode 
of attack lasted for three weeks and was manifested by a 
severe increase in pain.  Although the veteran was medicated, 
when he endured "flare-ups," there was nothing that helped 
to relieve his pain.

The objective findings illustrated focal tenderness diffusely 
with paraspinal muscle spasms and spasms in the sacroiliac 
region and gluteal muscles.  Thoracic expansion was found to 
be normal with deep insertion.  The veteran's range of motion 
was forward flexion to 80 degrees, extension to 20 degrees, 
left and right lateral flexure to 20 degrees and left and 
right lateral rotation to 20 degrees.  Again it was noted 
that the veteran's range of motion and hence his functional 
limitations were affected by pain, not by weakness, 
fatigability, lack of endurance, or lack of coordination.  A 
neurological exam of the back returned normal results.  From 
all the above findings, the examiner reported a diagnosis of 
degenerative disc disease, degenerative joint disease, and 
chronic lumbar strain.

The veteran is currently rated under old Diagnostic Code 5293 
and has been assessed as having mild intervertebral disc 
syndrome by the RO.  After reviewing the evidence reflecting 
the severity of this disorder over the period covered by the 
appeal, the Board agrees with the veteran's representative 
that the disc syndrome more nearly approximates moderate 
disability under Code 5293 and that a 20 percent rating is 
therefore warranted, effective September 8, 1998.  Fenderson.  
This finding is based primarily on the consistent evidence of 
pain in the low back with some evidence of muscle tightness 
and muscle spasm demonstrated on some examinations.  The 
Board believes that a 20 percent rating would also be 
warranted under Code 5295 for muscle strain based on the 
muscle spasm.   

However, the Board must further find that a rating in excess 
of 20 percent is not warranted under any of the old or 
current Codes for rating low back disabilities.  Although 
there is evidence of additional functional loss due to pain, 
there is no persuasive showing more than moderate limitation 
of motion to warrant a higher rating under Code 5292 or the 
new criteria for limitation of motion.  

Likewise, there is no persuasive evidence of severe recurring 
attacks with intermittent relief, nor is there supporting 
evidence suggesting incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the last twelve months.  Therefore, a rating in excess 
of 20 percent is not warranted under either the old or 
current criteria for intervertebral disc syndrome.  The Board 
also notes that there is no more than minimal neurological 
symptomatology, and it would therefore be of no benefit to 
the veteran to rate the orthopedic symptoms and neurological 
symptoms separately. 

Likewise, when contemplating the veteran's pain in general, 
and his muscle spasms under old Code 5295, there is no 
indication of listing of the whole spine, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space with or without abnormal movement on forced motion.  
Thus, there is no current symptomatology present that would 
allow the veteran to exceed a rating of 20 percent in either 
the old or new regulations.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected degenerative disc disease has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to evaluation of 20 percent (but no higher) for 
degenerative disc disease of the lumbar spine, multiple 
levels, is warranted, effective from September 8, 1998.  To 
this extent, the appeal is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


